 

 

USDC SDNY
DOCUMENT |
ELECTRONICALLY FILED ||

 
   
 

UNITED STATES DISTRICT COURT

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK ybec me
ween eee eee eee ee eee eee eee x | [DATE FILED: MAY 79 on}
UNITED STATES OF AMERICA, i
-against- : ORDER
FATIMA WOODS, : 18 Crim. 423 (GBD)
Defendant.
wee ee ee ee ee ee ee eee ew eee eee et ewe ee ee x

GEORGE B. DANIELS, United States District Judge:

The trial is scheduled for August 2, 2021 is canceled.

Dated: New York, New York

May 12, 2021
SO ORDERED.

Linge bd Dork

EB. DANIELS
“ Cee District Judge

 

 
